Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/10/2021 has been entered.  Claims 16-17 are new. Claims 1-17 are pending and are under examination.


Claim Objections Withdrawn
The rejection of claim 12 because of the following informalities is withdrawn.


Claim Rejections Withdrawn
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Applicants’ argument is found persuasive.


Claim Rejections - Withdrawn
The rejection of claims 1-8 and 10-15 under 35 U.S.C. 103 as being unpatentable over Biot et al. WO 2013/111084 August 1, 2013 cited in IDS in view of Grode et al. US 7988980 8/2/11 cited in IDS is withdrawn. Applicants’ argument with respect to Grode et al is found persuasive.  Grode et al does not disclose a M. bovis BCG cell from strain Danish subtype Prague.






The rejection of claims 1 and 5-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,525,118 is withdrawn.
 
The rejection of claims 2-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,525,118 as applied to claims 1 and 5-15 above, further in view of Grode et al. US 7988,980 8/2/11 is withdrawn.

The terminal disclaimer filed on 3/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,525,118 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New Claim Rejections

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 16-17 all in-part are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 4 recites a Listeria phagolysosomal escape domain encoded by a nucleic acid molecule selected from
(i)    a nucleotide sequence comprising nucleotides 211-1722 as shown in SEQ ID
No.1,
(ii)    a nucleotide sequence which encodes the same amino acid sequence as the sequence from (i), and
(iii)    a nucleotide sequence hybridizing under stringent conditions with the sequence from (i) or (ii).

 A nucleotide sequence hybridizing under stringent conditions with the sequence from (i) and (ii) includes the reverse complement sequence. The reverse complement of a DNA sequence is the non-coding strand or anti-sense strand –i.e. a DNA sequence is usually not read in both directions. See “Antisense” taken from https://www.genome.gov/genetics-glossary/antisense retrieved 3/20/21.
Thus, it is not clear  how the  reverse complement of the nucleotide sequence comprising nucleotides 211-1722 as shown in SEQ ID No.1  or  the reverse complement of the nucleotide sequence which encodes the same amino acid sequence as a nucleotide sequence comprising nucleotides 211-1722 as shown in SEQ ID No.1 also encodes a Listeria phagolysosomal escape domain.

 a nucleotide sequence hybridizing under stringent conditions with the sequence from claim 4(b)(i) or b(ii).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a Listeria phagolysosomal escape domain encoded by a nucleic acid molecule selected from
(i)    a nucleotide sequence comprising nucleotides 211-1722 as shown in SEQ ID
No.1,
(ii)    a nucleotide sequence which encodes the same amino acid sequence as the sequence from (i), and
(iii)    a nucleotide sequence hybridizing under stringent conditions with the sequence from (i) or (ii).


Thus, it is not clear  how the  reverse complement of the nucleotide sequence comprising nucleotides 211-1722 as shown in SEQ ID No.1  or  the reverse complement of the nucleotide sequence which encodes the same amino acid sequence as a nucleotide sequence comprising nucleotides 211-1722 as shown in SEQ ID No.1 also encodes a Listeria phagolysosomal escape domain.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7 and 10-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Desel et al. US 2013/0337011 12/19/2013 in view of Biot et al. WO 2013/111084 August 1, 2013 cited in IDS
 	Claim 1: Desel et al disclose a method for the immunotherapy of bladder carcinoma (see bladder cancer in claim 7 and also in paragraph 13) in a human subject (paragraph 12 and 13 and claim 5), comprising administering to said subject a urease C-deficient recombinant Mycobacterium (M.) bovis Bacillus Calmette-Guerin (BCG) cell from strain Danish subtype Prague (see paragraph 19 UreC mutant, claims 1-7) as an immunotherapeutic agent comprising a recombinant nucleic acid molecule encoding a fusion polypeptide comprising:

(a)    a domain capable of eliciting an immune response (see claim 1 and paragraph 10-11), and

(b)    a Listeria phagolysosomal escape domain listeriolysin (Hly) (claim 1 and paragraph 10).

 Desel et al disclose the domain capable of inducing an immune response is antigen Ag85B (p30) or Ag85A or ESAT6 –see paragraph 11 and the 
(b)    a Listeria phagolysosomal escape domain i.e. hly encoded by a nucleic acid 

Claim 2: Desel et al disclose wherein the domain capable of eliciting an immune response is selected from immunogenic peptides or polypeptides from M. bovis or M. tuberculosis. See paragraph 11.

 see claim 1 wherein the recombinant nucleic acid molecule encoding the fusion protein does not encode a selection marker.


Desel et al does not disclose wherein said immunotherapeutic agent is administered by vesicular instillation into the urinary bladder.

Biot et al  is concerned with the immunotherapy of cancer with disclose a method for immunotherapy BCG (see abstract and p. 30 claim 1) wherein the BCG which can be of a variety of different BCG strains is administered by vesicular instillation into the urinary bladder (see p. 8 lines 25-29 and p. 30 claim 7).
	
	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that the method of immunotherapy of bladder carcinoma in a human subject as disclosed by Desel et al could have been practiced by administering said immunotherapeutic recombinant BCG of Desel by vesicular instillation into the urinary bladder, thus resulting in the instant invention with a reasonable expectation of success. 
	The motivation to do so is that Desel et al disclose the method of immunotherapy of bladder carcinoma in a human subject as disclosed by Desel et al by administering the urease-C recombinant M, bovis BCG from strain Danish subtype Prague comprising a recombinant nucleic acid molecule encoding a fusion polypeptide comprising:
(a)    a domain capable of eliciting an immune response, and
(b)    a Listeria phagolysosomal escape domain listeriolysin (Hly); and Biot et al disclose that in using BCG to treat bladder cancer, the BCG can be administered via the intravesical route i.e. into the bladder.


With regards to claims 5 and 6, Biot et al disclose that cancer that can be treated with BCG intravesically is non-invasive bladder carcinoma in situ or Ta (interpreted to be non-invasive papillary carcinoma) or T1 (interpreted as tumor invading sub-epithelial connective tissue). See p. 10 lines 18-20.
Thus, with respect to claims 5 and 6, vesicular instillation into the urinary bladder of the immunotherapeutic agent of Desel et al for the treatments of types of bladder cancer such as non-invasive bladder carcinoma in situ or Ta or T1 would have been prima facie obvious as of the effective filing date.
With regards to claim 7, Biot et al disclose that the intravesical administered recombinant BCG is administered after surgery i.e. tumor resection (p. 8 lines 25-29).
Thus, with respect to claim 7, vesicular instillation into the urinary bladder of the immunotherapeutic agent of Desel et al treating bladder cancer after surgery, would have been prima facie obvious as of the effective filing date.
With regards to claims 10-11, Biot et al disclose instillation into the bladder in an induction course of  6 weekly instillations, followed by maintenance therapy comprising 3 weekly instillations at 3 months, followed by 3 weekly instillations at 6 months and then after 3 weekly instillations every 6 months (after about 12 months). See p. 8 lines 25-32 to p. 9 lines 1-6).
Thus, with respect to claims 10-11, vesicular instillation into the urinary bladder of the immunotherapeutic agent of Desel et al treating bladder cancer wherein the immunotherapeutic agent is administered into the human subject's urinary bladder according to a schedule involving induction course of  6 weekly instillations, followed by maintenance therapy comprising 3 weekly instillations at 3 months, followed by 3 weekly 
With regards to claim 12, Desel et al does not disclose claim 12 wherein the immunotherapeutic agent is administered at a dose of from about 106 to 1010 CFU per administration.
Biot et al intravesical administration of BCG for treating bladder cancer and disclose administration of 10^7 to 10^10 CFU per local administration in human subjects. See page 10 lines 21-28.
Thus, with respect to claims 12, vesicular instillation into the urinary bladder of the immunotherapeutic agent of Desel et al for treating bladder cancer at a dose of 10^7 to 10^10 CFU per local administration, would have been prima facie obvious as of the effective filing date.
With regards to claim 13, Desel et al does not disclose wherein the immunotherapy is combined with a non-tumor site specific administration of the recombinant M. bovis cell.
Biot et al disclose prior to local administration of immunotherapeutic BCG, the immunotherapeutic BCG is first administered to a non-bladder cancer site such as the parenteral or oral route (see p. 5 lines 9-15) and the first and second immunotherapeutic agent is identical (see p. 5 lines  9-15).
Thus, with respect to claims 13, vesicular instillation into the urinary bladder of the immunotherapeutic agent of Desel et al for treating bladder cancer combined with non-tumor site specific administration of the recombinant M. bovis cell.


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desel et al. US 2013/0337011 12/19/2013 and  Biot et al. WO 2013/111084 August 1, 2013 cited in IDS as applied to claims 1-3, 5-7 and 10-15, further in view of Schroder et al. WO 2012/168421 12/13/2012 cited in IDS.
The combination of Desel et al and Biot et al does not disclose with respect to claim 8, administering said M. bovis cell to patients with recurrent bladder carcinoma who have not been treated previously with standard BCG and with respect to claim 9 does not disclose treating patients with said M. bovis cell patients with recurrent bladder carcinoma who have been previously treated with standard BCG.
Schroder et al disclose predicting the risk of bladder cancer in a subject after treatment of bladder cancer and identifying subjects in need of further bladder cancer therapy. See p. 1 lines 5-16. Schroder et al disclose that diagnosis and further personalized treatment of subjects with bladder cancer should be promoted. See p. 2 lines 1-4, p. 3 lines 25-37. 
Schroder et al disclose subjects known to suffer from bladder cancer wherein the subjects will be treated against bladder cancer in the future or treated against bladder cancer. See p. 5 lines 15-24.
Schroder et al disclose subjects who have been treated for bladder cancer with treatment such as surgery or radiation therapy or chemotherapy (thus have not been treated previously with standard BCG). See p. 7 lines 5-9.
Schroder et al also disclose subjects who have been treated for bladder cancer using intravesical therapy with standard BCG. See p. 7 lines 15-24.
It would have been prima facie obvious to a person of ordinary skill in the art as of  the effective filing date of the invention to have modified the method of Desel et al and Biot et al so that the subject being administered said immunotherapeutic agent is a subject who has recurrent bladder carcinoma who has not been treated previously with standard BCG  e.g. treated with surgery or radiation therapy or chemotherapy or who has been previously treated with standard BCG as disclosed by Schroder et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Schroder et al disclose that bladder cancer can recur in subjects who have previously treated (see p. 16 lines 20-35 of Schroder et al) and will need further therapy and M. bovis has been disclosed as being useful for treatment of bladder cancers and the M. bovis e.g. BCG acts to boost the body’s natural immune .

Claim 4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desel et al. US 2013/0337011 12/19/2013 and  Biot et al. WO 2013/111084 August 1, 2013 cited in IDS as applied to claims 1-3, 5-7 and 10-15, further in view of Grode et al. US 7988980 8/2/11 cited in IDS.
Grode et al disclose a recombinant urease deficient BCG comprising a recombinant nucleic acid comprising at least one domain from a polypeptide that is capable of inducing an immune response and a phagolysosomal escape domain. See column 2 lines 29-63. Grode et al disclose that the recombinant nucleic acid molecule comprises a signal peptide, a sequence coding for an immunogenic domain capable of eliciting an immune response from M. bovis or M. tuberculosis  or an immunogenic domain encoded by nucleotide 121-153 which encodes aa 41 to aa 51 of SEQ ID NO: 2 and a nucleotide sequence comprising nucleotides 211-1722 of DEQ ID NO: 1 or nucleic acid sequence that hybridizes with the nucleic acid sequence of nucleotides 211-1722 of SEQ ID NO: 1 including those that hybridize under stringent conditions wherein the stringent conditions comprising washing for 1hr with 1X SSC and 0.1% SDS at 55oC or washing 1hr with 0.2X SSC and 0.1% SDS at temperature of 55oC. See column 3 lines 14-24, column 4 lines 1-12 and column 4 lines 13-44. See sequence listing of Grode et al for SEQ ID NO: 1 and SEQ ID NO: 2.
Grode et al disclose that the recombinant urease deficient BCG can be used as a tumor vaccine. See column 6 lines 24-25.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have modified the immunotherapeutic agent of  Desel and Biot et al  as combined so that the domain eliciting an immune response comprising the amino acid sequence from aa 41 to aa 51 in SEQ ID NO: 2 and the Listeria phagolysosomal escape domain is encoded by a nucleotide sequence comprising nucleotides 211-1722 of DEQ ID NO: 1 or nucleic acid sequence that hybridizes with the 
The motivation to do so is that Desel et al disclose that the recombinant BCG can comprise a Listeria phagolysosomal domain of Hly and a domain capable of eliciting an immune response can be an antigen from M. tuberculosis or M. bovis such as inducing an immune response  is antigen Ag85B (p30) or Ag85A or ESAT6.


Status of the Claims

Claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645